Cite as 2022 Ark. App. 525
                    ARKANSAS COURT OF APPEALS
                                         No.   CR-22-582

                                                   Opinion Delivered December   14, 2022
CHAVEL JEMISON
                                 APPELLANT
                                                   APPELLEE’S MOTION TO REMAND
V.                                                 OR, IN THE ALTERNATIVE,
                                                   MOTION FOR EXTENSION OF
STATE OF ARKANSAS                                  TIME
                                   APPELLEE

                                                   MOTION GRANTED; REVERSED
                                                   AND REMANDED


                                        PER CURIAM

        Chavel Jemison was convicted by a jury of commercial burglary and aggravated

 robbery and was sentenced to 660 months in prison. We affirmed his convictions on direct

 appeal in Jemison v. State, 2019 Ark. App. 475, 588 S.W.3d 359. Thereafter, Jemison filed a

 Rule 37 petition as well as amended petitions. The circuit court denied his request for relief

 following an evidentiary hearing. This appeal followed. The State has filed a motion asking

 us to reverse and remand to the circuit court for findings mandated by Rule 37 of the

 Arkansas Rules of Criminal Procedure.

        When a hearing is granted on a petition for postconviction relief, the supreme court

 has held that Arkansas Rule of Criminal Procedure 37.3(c) is mandatory and requires the

 trial court to provide written findings of fact and conclusions of law on every point upon

 which the hearing is held. See Scott v. State, 351 Ark. 619, 96 S.W.3d 732 (2003) (per curiam).
When the circuit court fails to enter any written findings following a hearing, the supreme

court has consistently remanded the case to the circuit court for fact-finding on all the issues

raised in the petition. Campbell v. State, 2019 Ark. App. 409, at 2.

         Due to the circuit court’s failure to make sufficient written findings, we cannot

effectively review the evidence and the court’s reasoning to determine whether the court’s

conclusions were clearly against the preponderance of the evidence. See Scott, supra. We

therefore grant the State’s motion to reverse and remand the case to the circuit court for

written findings of fact and conclusions of law in accordance with Rule 37.3(c). See Campbell,

supra.

         Motion granted; reversed and remanded.




                                               2